Citation Nr: 0433730	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  99-08 678A	)  	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to separate ratings for the manifestations of 
service-connected conversion disorder identified as myalgia, 
shaking body movements, tremors, convulsions, seizures, 
fatigue, hair loss, diarrhea and weight fluctuations, right 
eye tic, and stammering.

2.  Entitlement to a rating in excess of 0 percent for 
labyrinthitis with vertigo and tinnitus, including 
entitlement to separate ratings for each, on appeal from the 
initial award of service connection.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for lumbar 
strain.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
folliculitis (claimed as rash due to undiagnosed illness), 
pending issuance of a statement of the case and subsequent 
perfection of the appeal.

5.  Entitlement to a rating in excess of 0 percent for 
sinusitis with rhinitis and pharyngitis, including 
entitlement to separate ratings for each, on appeal from the 
initial award of service connection.

6.  Entitlement to service connection for myalgia, including 
as due to undiagnosed illness.

7.  Entitlement to service connection for shaking body 
movements, including as due to undiagnosed illness.

8.  Entitlement to service connection for tremors of hands, 
including as due to undiagnosed illness.

9.  Entitlement to service connection for convulsions, 
including as due to undiagnosed illness.

10.  Entitlement to service connection for seizures, 
including as due to undiagnosed illness, pending issuance of 
a statement of the case and subsequent perfection of the 
appeal.

11.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness, pending issuance of a 
statement of the case and subsequent perfection of the 
appeal.

12.  Entitlement to service connection for hair loss, 
including as due to undiagnosed illness, pending issuance of 
a statement of the case and subsequent perfection of the 
appeal.

13.  Entitlement to service connection for diarrhea and 
weight fluctuations (also claimed as irritable bowel 
syndrome, chronic colitis and polyps), including as due to 
undiagnosed illness, pending issuance of a statement of the 
case and subsequent perfection of the appeal.

14.  Entitlement to service connection for right eye tic, 
including as due to undiagnosed illness, pending issuance of 
a statement of the case and subsequent perfection of the 
appeal.

15.  Entitlement to service connection for stammering, 
including as due to undiagnosed illness, pending issuance of 
a statement of the case and subsequent perfection of the 
appeal.

16.  Entitlement to service connection for headaches, pending 
issuance of a statement of the case and subsequent perfection 
of the appeal.

17.  Entitlement to service connection for joint pain, 
pending issuance of a statement of the case and subsequent 
perfection of the appeal.

18.  Entitlement to service connection for axonal peripheral 
neuropathy, right lower extremity, pending issuance of a 
statement of the case and subsequent perfection of the 
appeal.

19.  Entitlement to service connection for axonal peripheral 
neuropathy, left lower extremity, pending issuance of a 
statement of the case and subsequent perfection of the 
appeal.

20.  Entitlement to special monthly compensation for loss of 
use of the lower extremities, pending issuance of a statement 
of the case and subsequent perfection of the appeal. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1985 to January 
1996.  He served in the Southwest Asia Theater of operations 
during Operation Desert Shield/Desert Storm.

This appeal is from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The procedural history of this case is 
complex.  Recitation of the procedural events will help 
distinguish the claims perfected for appeal from those 
subject to a notice of disagreement, but not perfected.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The following claims are pending and require appropriate 
action: special monthly compensation for aid and attendance 
or at the housebound rate (A&A/housebound) and increased 
rating for the right elbow, liver, and reactive airways 
disease.

The RO gratuitously adjudicated and denied entitlement to 
A&A/housebound in December 1996 and notified the veteran that 
month.  He did not disagree, but he filed an examination 
report in June 1997.  Receipt of additional evidence does not 
extend the time to appeal, 38 C.F.R. § 20.304, unless it is 
received under the circumstances set forth in 38 C.F.R. 
§ 20.302(b)(2).  Id.  If VA denies a claim, and then receives 
additional evidence pertinent to that claim within the year 
following notice of the denial, and after VA has issued a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) on the issue, VA must consider the evidence, 
38 C.F.R. § 20.37(a) (2004), and issue a SSOC.  19.31(b)(1) 
(2004).  In this instance, the veteran had not disagreed with 
the December 1996 denial of A&A/housebound benefits, so VA 
had not issued an SOC.  Without issuance of an SOC, receipt 
of evidence could not trigger the obligation to issue an SSOC 
or extend the time to appeal, because mere receipt of 
evidence does not extend the time to appeal.  38 C.F.R. 
§ 20.304 (2004).

The veteran did not disagree with the initial rating of right 
elbow, and refractive airways disease within one year after 
the December 1996 notice of the current ratings.  He did not 
disagree with the initial rating of liver within one year 
after the February 1998 notice of the current ratings.  
Consequently his May 25, 1999 statement is construed as a 
claim for these three disabilities.  In his May 25, 1999, 
substantive appeal, the veteran apparently indicated he 
sought to reopen previously denied claims for service 
connection for bilateral hearing loss, tinea pedis, and 
ganglion cyst (bilateral hearing loss and tinea pedis 
originally denied by rating action of December 1996 and 
ganglion cyst denied in rating action of January 1998), and 
to raise new claims for service connection for nocturnal 
myoclonus and for lichens planus.  These claims are referred 
to the RO for appropriate action.

Finally, the veteran made the following claims for service 
connection for specific conditions that he attributes to 
undiagnosed illness in May 1999 and April 2000: 

Brain hemorrhage; carpal tunnel syndrome with 
peripheral neuropathy, right upper extremity; 
carpal tunnel syndrome with peripheral neuropathy, 
left upper extremity; food poisoning; burning 
semen; myopia with astigmatism; bruxism with 
receding gums and aphthous ulcers; sinus 
tachycardia; hemorrhoids; retention bladder; 
inability to procreate; cold sweats, cold chills, 
and cold hands; special monthly compensation for 
aid and attendance or at the housebound rate; and 
survivors' and entitlement to special monthly 
compensation for loss of use of the lower 
extremities.  

The RO adjudicated these claims in August 2003.  These claims 
are not restatements of issues that were previously the 
subject of an NOD with a failure to adjudicate the claims.  
Consequently, they are not subject to the rule in Manlincon 
requiring VA to issue an SOC addressing them.  These issues 
are not on appeal, because the veteran did not initiate an 
appeal from the August 2003 rating decision in the time 
allowed.  No action on these issues will b taken in this 
appeal.  Any further reference to any of these issues is 
limited to as they arise in the discussion of other issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran submitted additional evidence with a brief of 
July 12, 2004, and again later in July 2004, explicitly 
declining to waive his right to initial review of the 
evidence by the RO, the agency of original jurisdiction (AOJ) 
in this case.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board lacks 
authority to review evidence in the first instance unless 
claimant waives right to initial review of evidence by AOJ).  
The RO transferred the case to the Board on April 5, 2004.  
The 90-day limit for submission of additional evidence after 
transfer of the claims file to the Board, 38 C.F.R. 
§ 20.1304(b) (2004), does not apply in this instance, because 
the additional evidence comprises VA medical records, which 
are constructively before the Board even if not in the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Remand of 
the case is required.  Disabled American Veterans, 327 F.3d 
1339.

In a brief of July 2004, the veteran's representative asserts 
that since the initial claim of January 1996, VA has failed 
to address or has misconstrued fundamental and essential 
elements of the claim.  The brief avers that beginning with 
the notice of disagreement (NOD) of June 1997, the veteran 
has clearly and repeatedly articulated his claims, and VA has 
failed to act.  The brief further avers that adjudication has 
been so piecemeal as to frustrate fair and complete review of 
the veteran's claims.  The brief restates the issues on 
appeal, stating different issues than the RO has decided, and 
requests the Board to take jurisdiction over the issues as 
stated to achieve appellate review of the veteran's actual 
claims.

The appellant cannot confer jurisdiction on the Board to 
decide claims not otherwise on appeal by restating the 
issues.  The appellant's assertions do, however, compel 
careful review to determine the issues on appeal.  The Board 
cannot take jurisdiction over matters not decided and 
appealed.  The procedural history of the case reveals that 
most of the veteran's claims either are under the Board's 
ultimate jurisdiction as perfected appeals or are under the 
Board's preliminary jurisdiction because NODs exist that 
require VA's response in a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran listed 27 conditions in an informal claim for 
service connection of January 1996:  
PTSD; conversion disorder; personality disorder; 
Persian Gulf illness; sinusitis; headaches; chronic 
fatigue; chronic otitis media; tinnitus; hair loss; 
myalgia; joint pain; fractured right olecranon 
process with recurrent bursitis; seizures; muscle 
twitching; chronic vertigo; rash diagnosed as 
folliculitis of unknown etiology; reactive airways 
disease; gastroesophageal reflux disease (GERD); 
chronic gastroenteritis; cyclic weight loss/gain of 
unknown etiology; low back pain; scoliosis; 
insomnia; lameness with foot drop (unable to walk 
without use of Lofstrand crutches); irritability; 
and depression.

In a formal claim of May 1996, the veteran listed three 
additional conditions (in an otherwise duplicative list): 
Hearing loss, sores inside of mouth, and diarrhea.

In an October 1996 statement, the veteran identified six more 
conditions as related to service:
Vision problems; food poisoning; cold sweats, 
chills, and cold hands; his wife's miscarriage of 
a fetus; burning semen (reported as his wife's 
complaint); and tingling and burning of the feet.

Of these 36 conditions, the December 1996 rating decision 
adjudicated entitlement to service connection as to 11 of 
them: 
PTSD, conversion disorder, sinusitis, ear 
infections, vertigo, tinnitus, bilateral hearing 
loss, fractured right elbow with bursitis, low 
back injury, scoliosis, and reactive airways 
disease.  

It also adjudicated three claims the veteran had not made: 

Service connection for tinea pedis, entitlement to 
special monthly compensation for aid and 
attendance or at the housebound rate due to PTSD 
with conversion disorder, and dependents' 
educational assistance under 38 U.S.C. § 35.  

The rating grouped several conditions as single disabilities, 
e.g., claims for otitis media, tinnitus, and chronic vertigo 
were granted as labyrinthitis with ear infection, vertigo, 
and tinnitus.

The rating decision granted service connection for "PTSD 
with conversion disorder."  The reasons for the decision 
identified the following conditions, which were found in 
service to be without physiologic explanation, as the 
manifestations of conversion disorder: 
Frequent tremors, shaking body movements, stammer, 
complaints of fatigue, diarrhea, concentration 
problems, shortness of breath, hair loss, loss of 
memory, myalgias, rash, sleep disorder, constant 
sharp jerking movements of the head, hand tremor, 
right eye tick, and unstable gate.

The code section of the rating action did not list any 
manifestations of conversion disorder that VA specifically 
found to be service connected.  As a result, the veteran had 
to infer which of the multiple conditions he had claimed to 
be service connected were service connected as part of the 
conversion disorder.  A December 1996 notice of the decision 
enclosed the rating decision without further explanation.

The veteran filed an NOD in June 1997, disagreeing with the 
manner of rating certain disabilities and with the level of 
compensation for certain disabilities.  Through his 
representative, he asserted that PTSD alone was correctly 
rated as 100 percent disabling, and he asserted that the 
following conditions were inappropriately lumped together as 
"residuals" of PTSD: 
Frequent tremor, shaking body movements, 
stammer, fatigue, diarrhea, weight 
fluctuation, hair loss, a neurologic 
condition (to include myalgia and 
convulsions), rash, shortness of breath, 
seizures, and right eye tic.  

He asserted that these were wrongly rated as symptoms of 
conversion disorder.  The list apparently was from the 
narrative section of the December 1996 rating decision 
explaining the reasons for granting service connection for 
PTSD with conversion disorder.  Most significantly, the NOD 
explicitly asserted that all of the conditions not thus far 
found to be associated with a diagnosis must be rated as 
undiagnosed illnesses and properly and individually 
compensated as such.

He also disagreed with the noncompensable rating of 
sinusitis, rhinitis, and pharyngitis as one disability.  (The 
rating decision only shows service connection for sinusitis, 
noting in the narrative that sinusitis with associated 
rhinitis and pharyngitis were repeatedly diagnosed in 
service, but current examination was negative), the 
noncompensable rating for labyrinthitis with vertigo and 
tinnitus, and the noncompensable rating for lumbar strain.  
Additionally, he asserted that his inability to walk 
unassisted entitled him to special monthly compensation (SMC) 
for loss of use of his lower extremities, and that he 
disagreed with the denial of SMC for loss of use of the lower 
extremities.

Finally, the NOD referred the RO to the statement signed in 
January 1996 as a claim for consideration of service 
connection for headaches, joint pain, GERD, and lameness with 
foot drop (loss of use of lower extremities), claims as yet 
unadjudicated.

A January 1998 rating decision deferred adjudication on the 
issues of service connection for tremor, shaking body 
movements, stammer, fatigue, diarrhea and weight loss, hair 
loss, neurologic condition-myalgia-convulsions and loss of 
use of both lower extremities, rash, shortness of breath, 
seizures, and right eye tic.  The rating also deferred action 
on whether to make separate ratings for sinusitis, rhinitis 
and pharyngitis; and on entitlement to increased (higher 
initial) ratings for labyrinthitis and lumbar strain.  The 
decision also denied additional claims not at issue on 
appeal. The RO notified the veteran of the rating decision by 
letter of February 9, 1998, with the rating decision 
enclosed.

An August 1998 letter from the veteran's representative 
requested adjudication of issues addressed in the June 1997 
NOD with the December 1996 rating decision.

The veteran's representative sought to clarify the June 1997 
NOD in a letter received on March 11, 1999.  The letter 
reiterated the veteran's disagreement with the inclusion of 
multiple conditions as symptoms of 100 percent disabling PTSD 
with conversion disorder, rather than as the following 
separately service-connected disabilities: frequent tremor, 
shaking body movements, stammer, and complaints of fatigue; 
diarrhea and weight fluctuations; hair loss; neurologic 
condition (to include myalgia and convulsions); rash; 
shortness of breath; and seizures.  The representative 
averred that the veteran's contention was that these 
conditions were not related to PTSD with conversion disorder, 
but that they should be service connected as undiagnosed 
illnesses.

On March 19, 1999, the RO issued a statement of the case 
(SOC), purportedly in response to the June 1997 NOD.  The 
following issues were listed:
"1. Whether separate evaluations should be assigned 
for myalgia, shaking body movements, tremors, 
convulsions, seizures, fatigue, hair loss, diarrhea 
and weight fluctuations, right eye tic, and 
stammering presently evaluated as conversion 
disorder, which is evaluated as 100% along with 
conversion disorder; 
2. evaluation of sinusitis with rhinitis and 
pharyngitis currently evaluated 0% disabling; 
3. evaluation of labyrinthitis with vertigo and 
tinnitus currently evaluated at 0% disabling; and 
4. evaluation of lumbar strain evaluated at 0% 
disabling."  

The SOC noted receipt of a claim in May 1996, adjudication 
and notice to the veteran in December 1996, receipt of an NOD 
in June 1997, clarification of the NOD by the veteran's 
representative in March 1997 [sic], and consideration of the 
claim in March 1997 [sic].

In a deferred rating action of March 19, 1999, the RO 
determined that the June 1997 NOD constituted an 
unadjudicated claim for SMC for loss of use of the feet; that 
the claim for shortness of breath had been granted as service 
connection for reactive airways disease, thus the NOD was 
invalid as to that claim; that the veteran's March 1999 
memorandum sought separate rating as undiagnosed illness for 
symptoms service-connected as conversion disorder, thus now 
requiring a rating decision; and that the June 1997 and March 
1999 memoranda addressed as yet unadjudicated issues, which 
must, along with any other inferred issues contained in the 
file, be adjudicated as for service connection for 
undiagnosed illnesses.  The deferred decision acknowledged 
the following claims as pending: 
1. burning semen; 
2. receding gums and sores in mouth; 
3. vision changes; 
4. food poisoning; 
5. cold sweats, chills, and cold hands; 
6. GERD; and
7. tingling, itching, and burning in feet and arms.  
The deferred rating noted a pending claim for aid and 
attendance.  The deferred rating ordered review to determine 
the need for VA examinations.

The deferred rating instructed VA to take adjudicative 
actions on certain of the claims and to inform the veteran 
that certain of the claims were already decided, invalid, or 
seeking benefits not provided by law.  It appears this 
correspondence did not occur.

On May 25, 1999, the RO received the veteran's substantive 
appeal (VA Form 9) with attachments comprising 36 pages of 
statements of issues, arguments, medical evidence including 
literature, and the veteran's interpretations of the 
evidence.  He disagreed with the attribution of any physical 
condition to conversion disorder and asserted that all of his 
physical symptoms, whether undiagnosed, currently diagnosed, 
or yet to be diagnosed, result from service in the Persian 
Gulf War.  He also disagreed with all schedular ratings 
addressed in the SOC, except the 100 percent rating for PTSD.  
He again sought separate as well as higher ratings for the 
conditions VA associated with sinusitis.

The veteran stated the following previously unarticulated 
claims as based on undiagnosed illness due to Persian Gulf 
War environmental exposures: 
Cerebellar atrophy with atrophy of the vermis, 
myopia with astigmatism and photosensitivity, 
bruxism, bilateral lower extremity axonal 
peripheral neuropathy, bilateral carpal tunnel 
syndrome, nocturnal myoclonus (restless leg 
syndrome), lichens planus (which he associated 
with service-connected folliculitis), ganglion 
cyst, sinus tachycardia, Whipple's disease, 
irritable bowel syndrome, chronic colitis with 
benign polyps, hemorrhoids, retention bladder, 
inability to procreate (status post-vasectomy), 
special monthly compensation (housebound), 
eligibility for dependents' educational 
assistance.

The veteran also stated the following new claims for 
increased ratings: folliculitis (to which he added "with 
lichens planus") right elbow bursitis, liver disorder, and 
reactive airways disease.

A deferred rating decision of November 1999 noted the need to 
correct VA's internal appeal tracking archives to show an 
active appeal and the vet's agreement with only two of three 
issues.  The deferred rating did not identify the issues.

An April 2000 statement from the veteran's representative 
asserted claims for service connection for hemorrhage of 
brain vessels as a correction of labyrinthitis, asserted to 
be a misdiagnosis; and for separate evaluations for 
peripheral neuropathy of all extremities.

An August 2002 supplemental statement of the case (SSOC) 
listed the same issues as were listed on the SOC.

A deferred rating decision of January 2003 noted multiple new 
claims for service connection in need of development, 
referencing the deferred rating of March 19, 1999, and the 
veteran's letter dated May 7, 1999 (the attachments to the 
substantive appeal).

A January 2003 SSOC listed the same issues as were listed on 
the SOC.

The veteran submitted another VA Form 9 in March 2003 
indicating his intent to appeal all of the issues listed on 
the SOC or any SSOCs.  He stated, "I feel that all of the 
disabilities that I have claimed are associated with my 
exposure to chemical agents during my tour in the Persian 
Gulf War."

In August 2003, the RO adjudicated 18 issues characterized as 
derived from a claim received on March 19, 1999 [sic].  There 
is no correspondence of record from the veteran or his 
representative received March 19, 1999.  The rating decision 
denied the following issues (claims for service connection 
except where SMC is the indicated issue): 
1. hemorrhage of brain vessels; 2. seizure 
disorder; 3. axonial [sic] peripheral neuropathy, 
right lower extremity; 4. axonial [sic] 
peripheral neuropathy, left lower extremity; 5. 
carpal tunnel syndrome, right hand, with 
peripheral neuropathy; 6. carpal tunnel syndrome, 
left hand, with peripheral neuropathy; 7. food 
poisoning; 8. burning semen; 9. myopia and 
astigmatism; 10. bruxism with receding gum lines 
and aphthous ulcers; 11. sinus tachycardia; 12. 
irritable bowel syndrome with chronic colitis and 
polyps, and Whipple's disease; 13. hemorrhoids; 
14. retention bladder; 15. inability to 
procreate; 16. cold sweats, cold chills, and cold 
hands; 17. SMC based on need for regular aid and 
attendance or at the housebound rate; and 18. SMC 
based on loss of use [of lower extremities].  
The RO notified the veteran by letter of August 25, 2003.

A deferred rating decision of October 29, 2003, indicated the 
RO was deferring a decision regarding all of the issues 
addressed in the SOC and currently on appeal pending mailing 
the veteran a VCAA notice and information letter.

An SSOC of January 2004 reiterated the issues addressed in 
the SOC and prior SSOCs.

A March 2004 statement of accredited representative in 
appealed case listed as issues on appeal those listed on the 
SOC.  The statement proffered the veteran's contention that 
all of the disabilities attributed to conversion disorder 
result from exposure to chemicals and toxins during his tour 
of duty in the Persian Gulf.

The veteran filed a brief with the Board in July 2004 stating 
disagreement with VA's characterization of the issues on 
appeal as only a question of "separate evaluations" for the 
listed conditions.  The brief specifically took issue with 
failure to certify for appeal service connection for a 
condition of the lower extremities as a result of undiagnosed 
illness, service connection for Persian Gulf illnesses or 
that the veteran is so disabled by Persian Gulf Syndrome that 
he requires the regular aid and attendance of another person.  
The brief specifically requested the Board to take 
jurisdiction of the issue of compensation for disability of 
the lower extremities, including SMC, on any basis, whether 
direct, based on undiagnosed illness or any other applicable 
presumption, or secondary to a mental disorder.

The brief styled the questions at issue as follows: A. 
Evaluation of service connected mental disorder, to include 
SMC for loss of use of lower extremities; B. compensation 
(including SMC) for disability of lower extremities and other 
disabilities diagnosed or undiagnosed; C. evaluation of 
respiratory condition; D. evaluation of labyrinthitis; E. 
Evaluation of low back disorder; and F. aid and attendance.

Correlation of the veteran's claims with the issues reveals 
that some are clearly duplicative while others that the RO 
apparently construed as duplicative could be descriptive of 
signs and symptoms of conditions other than they were assumed 
to represent.  For example, it is not obvious how many 
different conditions are represented by claims for seizure 
disorder, convulsions, myalgia, body twitching, tremor, 
nocturnal myoclonus, burning and tingling feet, peripheral 
neuropathy, carpal tunnel syndrome, brain hemorrhage, and 
labyrinthitis.  Seizure disorder, convulsions and body 
twitching could be redundant expressions for a central 
nervous system disorder; body twitching and nocturnal 
myoclonus could both be the same peripheral neurologic 
disorder.  Perhaps burning and tingling of the feet and 
myalgia are both muscular conditions.  These are medical 
questions, and it is premature to construe claims as 
redundant when that determination must result from careful 
medical evaluation and not precede it.

It is clear from the procedural history of this case that it 
is premature to decide which of the veteran's claims are 
redundant and which represent claims for distinct signs and 
symptoms.  VA must take a broad view of the claims at issue.  
Where the veteran has disagreed with a failure to adjudicate 
a claim, and that disagreement can reasonably be construed to 
apply to a failure to adjudicate a claim that was of record 
at the time of the NOD, and any of those claims could 
plausibly be distinct from all other claims then of record, 
there is a valid NOD as to that claim.  Isenbart v. Brown, 7 
Vet. App. 537 (1995).

The claims set forth in the March 19, 1999, SOC in response 
to the March 11, 1999, NOD are the subject of an appeal 
perfected with the May 25, 1999 substantive appeal.  See 
38 C.F.R. § 20.305 (2004) (computation of time limits).  
Whereas the SOC failed to address disabilities due to 
undiagnosed illness, it was deficient, but that deficiency 
does not vitiate the substantive appeal.  An appeal comprises 
all issues raised prior to a final decision of the Board.  EF 
v. Derwinski, 1 Vet. App. 324 (1991).  The defect in the SOC 
is properly cured by an SSOC, as will be done in this case.

Certain claims were adjudicated in August 2003 by the same 
name the veteran used in his initial claim for those 
conditions.  They were adjudicated by the same name the 
veteran used in statements of disagreement with VA's failure 
to adjudicate the claims in response to his initial claim.  
Those disagreements with a failure to adjudicate a claim are 
notices of disagreement within the meaning of the regulatory 
definition of a notice of disagreement.  Garlejos v. Brown, 
10 Vet. App. 229 (1997); Isenbart, 7 Vet. App. 537 (1995).  
In Garlejos, 10 Vet. App. at 233, the Court held that a 
specific letter disagreed with the RO's failure to adjudicate 
a claim, and, "As a result, the veteran was not required to 
file any further NOD with respect to this claim and the BVA's 
failure to review the 1995 adjudication was error."  The 
Court has recently restated the legal principle that 
"[t]here can only be one valid NOD as to a particular claim, 
extending to all subsequent RO and BVA adjudications on the 
same claim until a final RO or BVA decision has been rendered 
in that matter, or the appeal has been withdrawn by the 
claimant."  Anderson v. Principi, 18 Vet. App. 371, 374 
(2004) (boldface in original).  Nothing in statute, 
regulation, or judicial precedent abrogates the NOD if VA 
finally after years' delay makes an adjudication of the 
merits.  The veteran is not required to file another NOD.  
His appeal is pending, and, as with any NOD to which VA has 
not responded, an SOC is due.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, in light of the Board's receipt of evidence 
without waiver of adjudication by the AOJ and of the 
procedural history set forth above, the case is REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

?	As to issues enumerated 6 through 
15, notice is to specifically 
address the type of evidence 
pertinent to claims seeking 
compensation for disability due to 
undiagnosed illness in Persian Gulf 
War veterans with active duty in 
Southwest Asia.  See 38 U.S.C. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

?	As to issue 20, the claim for 
special monthly compensation for 
loss of use of lower extremities, 
notice is to specifically address 
the type of evidence pertinent to 
proving loss of use.

2.  Schedule the veteran for 
comprehensive VA physical and psychiatric 
examinations, to include consultation 
with specialists as indicated, to 
identify all of the veteran's complaints 
alleged due to service in the Southwest 
Asia Theater of Operations and previously 
found by VA to be manifestations of 
conversion disorder as well as any other 
complaints he attributes to undiagnosed 
illness.  Consultation among the 
examiners is to be arranged if necessary 
to resolve the medical questions 
addressed in the examinations.  Provide 
the examiner(s) with the claims file.

?	The examinations are to determine 
(a) whether the veteran has signs 
and symptoms of one or more 
undiagnosed illness, (b) to confirm 
or rule out conversion disorder, and 
if confirmed, to identify somatic 
presentations of conversion disorder 
as distinguished from diagnosed 
physiologic disorders or undiagnosed 
illnesses; and (c) determine whether 
the veteran has suffered loss of use 
of his lower extremities, and if so, 
why.

?	The examiner is to take care to 
identify and distinguish duplicate 
or alternative expressions by the 
veteran of the same conditions from 
discrete conditions with similar 
presentations or previously 
described by the veteran by similar 
terminology.  For example, (a) 
determine whether seizures, 
convulsions, body twitching, 
tremors, stammer, and nocturnal 
myoclonus as reported by the veteran 
represent one or more than one 
condition, and diagnose or identify 
as undiagnosed illness the one or 
more condition(s); (b) whether the 
veteran has all three conditions 
rated as sinusitis, rhinitis, and 
pharyngitis; (c) whether the veteran 
has all three conditions rated as 
labyrinthitis with vertigo and 
tinnitus.

3.  Review the claims enumerated as 
issues 4 and 10 through 20 pursuant to 
38 C.F.R. § 19.26 (2004), including 
readjudication to consider all evidence 
not considered in the context of these 
claims, and issue an SOC, 38 C.F.R. 
§§ 19.29, 19.30 (2003); Manlincon v. 
West, 12 Vet. App. 238 (1999).  NOTE: the 
decision on these claims may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2003).  Thereafter, the 
issues are to be recertified to the Board 
if, and only if, the appellant perfects 
his appeal by filing a timely and 
adequate substantive appeal.  Emphasize 
in the SOC and its transmittal letter 
that appeal is not perfected on these 
issues, and the veteran must perfect his 
appeal as to each to obtain the Board's 
decision.

4.  Readjudicate the claims enumerated as 
issues 1 through 3, and 5 through 9.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



